ON APPLICATION FOR REHEARING
Decided June 16, 1937
By THE COURT:
Submitted on application of appellees for rehearing, in which are set forth ten grounds designated as errors which the court committed in the opinion on the appeal.
We shall not undertake to discuss the grounds of the application separately. We had full comprehension of the specific averment of the petition respecting the distance from the crossing at which the plaintiff claimed he had looked in both directions for the oncoming car and the use of the word “about”, qualifying ten feet. The averment was set out verbatim at page two of the opinion. Upon further examination we see no error in the statement which we made at page five of the opinion, that “the jury could have determined from the evidence that the plaintiff did stop his car and look in both directions when ten feet from the crossing”, etc. We did not say nor do we mean to infer that the plaintiff had to plead the distance at which he claimed to have looked for the oncoming car, nor that ho could thereby fix the distance in feet at which it would be due care on his part to look. In setting out the averment of the petition and the finding which the jury, could have made we did not say that the jury did so find nor that this was the only determination which would have supported the general verdict.
We gave full weight .to the O’Day case in 123 Oh St 638, discussing and indicating the differentiating facts between that and the instant case. In our judgment the *36O’Day case is not controlling of the questions presented in this case.
We did not consider and discuss other questions presented on appeal and authorities in support of and contrary thereto because they were not decisive. We consider-en the determinative question at length in our original opinion. Further discussion of this question would serve no useful purpose, and discussion 'of several of the grounds for the rehearing would lead us far afield.
■ It is not the practice, of the court to permit oral argument upon applications for rehearing, save in exceptional cases. In our judgment this case does not come within that classification. It was fully and capably presented oy counsel both by written and oral argument.
Application for rehearing will be denied.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.